internal_revenue_service number release date index number ------------------------------- ------------------------------- -------------------------------- in re late acceptance of an s_corporation_election under sec_1362 department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-146320-08 date january legend taxpayer ------------------------------- ----------------------- state date --------- ------------------- dear -------------- this responds to a letter dated date submitted on behalf of taxpayer by taxpayer’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted and the representations made indicate that taxpayer registered as a corporation in state on date taxpayer intended to elect s_corporation treatment effective date however taxpayer failed to timely file a form_2553 election by a small_business_corporation sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made plr-146320-08 sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply based solely on the information submitted and the representations made we conclude that taxpayer has established reasonable_cause for failing to make a timely election to be an s_corporation effective date accordingly provided that taxpayer makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center within days following the date of this letter then the election will be treated as timely made for taxpayer’s taxable_year beginning date a copy of this letter should be attached to the form_2553 except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of the transaction described above under the cited provisions or any other provision of the code specifically we express or imply no opinion concerning whether taxpayer is in fact an s_corporation for federal tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely peter c friedman senior technical reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy copy for sec_6110 purposes cc
